Exhibit 10.1

SIXTH CONSENT AND EIGHTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS SIXTH CONSENT AND EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into this 24th day of
December, 2007, by and among PNA Group, Inc., a Delaware corporation and
successor by merger to Travel Merger Corporation (“PNA”), Smith Pipe & Steel
Company, an Arizona corporation (“Smith”), Infra-Metals Co., a Georgia
corporation (“Infra-Metals”), Feralloy Corporation, a Delaware corporation
(“Feralloy”), Delta Steel, L.P., a Texas limited partnership (“Delta Steel”),
Delta GP, L.L.C., a Texas limited liability company (“Delta GP”), Delta LP,
L.L.C., a Delaware limited liability company (“Delta LP”), Delnor Corporation, a
Texas corporation (“Delnor”), Metals Supply Company, Ltd., a Texas limited
partnership (“Metals Supply”), and MSC Management, Inc., a Texas corporation
(“MSC”; PNA, Smith, Infra-Metals, Feralloy, Delta Steel, Delta GP, Delta LP,
Delnor, Metals Supply and MSC are hereinafter referred to collectively as
“Borrowers” and each individually as a “Borrower”); the Lenders (as defined in
the Credit Agreement (defined below)) party hereto; and Bank of America, N.A., a
national banking association, as collateral and administrative agent for the
Lenders (together with its successors in such capacity, “Administrative Agent”).

Recitals:

Administrative Agent, Lenders, and Borrowers are parties to a certain Amended
and Restated Credit and Security Agreement dated May 9, 2006, as amended by that
certain First Consent Letter and First Amendment to Amended and Restated Credit
and Security Agreement dated May 31, 2006, as further amended and supplemented
by that certain Joinder Agreement and Supplement to Amended and Restated Credit
and Security Agreement dated May 31, 2006, as further amended by that certain
Second Consent Letter and Second Amendment to Amended and Restated Credit and
Security Agreement dated June 23, 2006, as further amended by that certain Third
Amendment to Amended and Restated Credit and Security Agreement dated July 13,
2006, as further amended and supplemented by that certain Joinder Agreement for
Revolver Commitment dated July 13, 2006, as further amended by that certain
Third Consent Letter and Fourth Amendment to Amended and Restated Credit and
Security Agreement dated August 10, 2006, as further amended and supplemented by
that certain Joinder Agreement and Supplement to Amended and Restated Credit and
Security Agreement dated as of August 10, 2006, as further amended by that
certain Fifth Amendment to Amended and Restated Credit and Security Agreement
dated November 15, 2006, as further amended by that certain Fourth Consent
Letter and Sixth Amendment to Amended and Restated Credit and Security Agreement
dated January 29, 2007, and as further amended by that certain letter agreement
(which letter agreement is the fifth consent and seventh amendment to the
Amended and Restated Credit and Security Agreement) dated March 23, 2007 (and as
further amended, restated, supplemented or otherwise modified at any time, the
“Credit Agreement”), pursuant to which Lenders have made certain loans and other
financial accommodations to Borrowers.

Borrowers have advised Administrative Agent and Lenders that, concurrently with
the execution of this Amendment, (i) PNA intends to form a new wholly-owned
subsidiary organized as a limited liability company under the laws of the State
of Delaware (“NewLLC”)(such transaction is referred to hereinafter as the “Sub
Formation”); and (ii) NewLLC and PNA intend to acquire all of the existing
partnership interests in Precision Flamecutting and Steel, L.P., a Texas limited
partnership (“PFS”), pursuant to a Purchase Agreement dated December 24, 2007
(the “Purchase Agreement”), with Edwin J. Jennings III, in his individual
capacity, The Edwin J. Jennings III 1998 Trust, and TEJJIII, L.L.C., a Texas
limited liability company (collectively, the “Sellers”)(such transaction is
referred to hereinafter as the “Acquisition”; the Sub Formation and the
Acquisition are referred to hereinafter collectively as the “Proposed
Transactions”). Borrowers have requested that Administrative Agent and Lenders
consent to, and upon the terms and subject to the conditions contained herein
Administrative Agent and Lenders are willing to consent to, the Proposed
Transactions.



--------------------------------------------------------------------------------

In connection with the Proposed Transactions, Borrowers have also requested that
Administrative Agent and Lenders agree to, and upon the terms and subject to the
conditions contained herein Administrative Agent and Lenders are willing to
agree to, certain amendments to the Credit Agreement.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. Each capitalized term used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Credit
Agreement.

2. Consent. Subject to the satisfaction of each of the conditions precedent set
forth in Section 4 hereof and the other terms contained herein, Administrative
Agent and Lenders hereby consent to the Proposed Transactions.

3. Amendments to Credit Agreement. Subject to the consummation of the Proposed
Transactions and the receipt by Administrative Agent of one or more duly
executed counterparts of this Amendment from Required Lenders and each Borrower,
the Credit Agreement is hereby amended as follows:

(a) By adding to Section 1.1, in proper alphabetical sequence, the following new
definitions:

NewLLC - as defined in that certain Sixth Consent and Eighth Amendment to
Amended and Restated Credit and Security Agreement, dated December 24, 2007, by
and among Borrowers, Lenders and Administrative Agent.

PFS - Precision Flamecutting and Steel, L.P., a Texas limited partnership.

(b) By deleting Section 12.1.12 in its entirety and by substituting therefor the
following:

12.1.12. Change of Ownership. New Parent shall cease to own beneficially and of
record at least 100% of the Equity Interests of NewCo; NewCo shall cease to own
beneficially and of record at least 100% of the Equity Interest of PNA; PNA
shall cease to own beneficially and of record at least 100% of the Equity
Interests of NewLLC, Infra-Metals, Feralloy, Delta GP, Delta LP and MSC; PNA and
NewLLC shall cease to own beneficially and of record at least 100% of the Equity
Interests of PFS; PNA and MSC shall cease to own beneficially and of record at
least 100% of the Equity Interests of Metals Supply; Delta GP and Delta LP shall
cease to own beneficially and of record at least 100% of the Equity Interests of
Delta Steel; Delta Steel shall cease to own beneficially and of record at least
100% of the Equity Interests of Smith and Delnor; any “change of control” (as
defined in the Indenture governing the Debt incurred under Section 10.2.3(vii)
of the Credit Agreement) shall occur; or any “change of control” (as defined in
the Indenture governing the NewCo Notes) shall occur.

 

2



--------------------------------------------------------------------------------

4. Conditions Precedent to Consent. The effectiveness of the consent set forth
in Section 2 hereof is subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Administrative
Agent, unless satisfaction thereof is specifically waived in writing by
Administrative Agent:

(a) PFS shall, at the time of the Acquisition, carry on a business that is the
same as or related, ancillary or complementary to the business carried on by
Borrowers, or own assets used or useful in a business that is the same as or
related, ancillary or complementary to the business carried on by Borrowers;

(b) After giving effect to the consent and amendments contained herein, both
before and after giving effect to the Proposed Transactions, each Obligor shall
then be Solvent and no Default or Event of Default shall then exist (including,
without limitation, under Section 12.1.6 of the Credit Agreement as it relates
to Debt incurred pursuant to Section 10.2.3(ii) of the Credit Agreement);

(c) Administrative Agent shall have received and reviewed a copy of the executed
Purchase Agreement, including all exhibits and schedules thereto, which Purchase
Agreement shall provide for a purchase price for the Acquisition not to exceed
$57,000,000 (excluding any post-closing working capital adjustment), including
all deferred payments of purchase price and all payments to be held and
disbursed pursuant to any escrow agreement, and such Purchase Agreement shall be
satisfactory to Administrative Agent in all respects (it being acknowledged that
the draft of the Purchase Agreement dated December 24, 2007, heretofore
delivered by Borrowers to Administrative Agent is satisfactory to Administrative
Agent);

(d) Administrative Agent shall have received copies of any and all material
third-party consents and notices required in order for Sellers to consummate the
Acquisition;

(e) Borrowers shall have delivered to Administrative Agent such audited
financial statements (or, if not available, unaudited financial statements, or,
if unaudited financial statements are not available, other financial information
satisfactory to Administrative Agent) for PFS as have been delivered by Sellers
to Borrowers as provided in the Purchase Agreement;

(f) Administrative Agent shall have received and reviewed copies of the charter,
certificate or articles of incorporation or organization of each of New LLC and
PFS, in each case certified by the Secretary of State or other appropriate
official of the jurisdiction of such entity’s state of organization, and copies
of all other Organization Documents and all amendments thereto; and such copies
shall be satisfactory to Administrative Agent in all respects;

(g) Administrative Agent shall have received and reviewed a copy of the
resolutions adopted by the managing member, board of directors or general
partner of each of NewLLC and PFS, in each case duly authorizing and empowering
such entity to enter into, execute, deliver and perform its obligations under
each of the Credit Documents contemplated hereby to be delivered by such entity
in connection herewith, and duly certified by the Secretary or Assistant
Secretary of such entity; and such copies shall be satisfactory to
Administrative Agent in all respects;

(h) Administrative Agent shall have received and reviewed good standing
certificates for each of NewLLC and PFS, in each case issued by the Secretary of
State or other

 

3



--------------------------------------------------------------------------------

appropriate official of such entity’s jurisdiction of organization and each
jurisdiction where the conduct of such entity’s business activities or ownership
of its property necessitates qualification and in which the failure to be so
qualified would have a Material Adverse Effect; and such certificates and
applications shall be satisfactory to Administrative Agent in all respects;

(i) Borrowers shall have executed and delivered to Administrative Agent,
contemporaneously with the consummation of the Proposed Transactions,
counterparts or amendments to the applicable Pledge Agreements and such other
certificates, stock powers, agreements, documents and instruments as
Administrative Agent reasonably requests, in each case in form and substance
satisfactory to Administrative Agent, pursuant to which such Persons shall
pledge to Administrative Agent, for itself and for the benefit of the Secured
Parties, as security for the Obligations, 100% of the capital stock of, or other
Equity Interests in, each of NewLLC and PFS;

(j) Borrowers, NewLLC and PFS shall have executed and delivered to
Administrative Agent, contemporaneously with the consummation of the Proposed
Transactions, a joinder agreement to the Credit Agreement (the “Joinder
Agreement”), by which NewLLC and PFS become Borrowers thereunder and secure the
Obligations, and such Security Documents, other documents, agreements and
instruments as Administrative Agent reasonably requests, in each case in form
and substance satisfactory to Administrative Agent;

(k) NewLLC and PFS shall have executed and delivered to Administrative Agent,
contemporaneously with the consummation of the Proposed Transactions, an allonge
to each Note outstanding under the Credit Agreement, duly executed and delivered
by each of NewLLC and PFS;

(l) Borrowers shall have delivered to Administrative Agent Lien search reports
in form and substance satisfactory to Administrative Agent, and, upon
consummation of the Proposed Transactions and the filing of the financing
statements contemplated by clause (n) below, Administrative Agent shall have,
for itself and for the benefit of the Secured Parties, a first priority Lien on
all personal property of each of NewLLC and PFS, subject only to Permitted
Liens;

(m) Administrative Agent shall have received duly executed UCC-3 termination
statements, mortgage satisfactions and such other instruments, or duly executed
payoff letters authorizing Borrowers or Administrative Agent to record, or
obligating the applicable secured party to record, such UCC-3 termination
statements, mortgage satisfactions and other instruments, in form and substance
satisfactory to Administrative Agent, as shall be necessary to terminate and
satisfy all Liens (other than Permitted Liens) on the personal property of each
of NewLLC and PFS;

(n) Borrowers shall have filed or authorized Administrative Agent to file proper
financing statements in appropriate form for filing under the Uniform Commercial
Code in effect in each jurisdiction that Administrative Agent deems necessary or
desirable in order to effect Administrative Agent’s Liens in the personal
property of each of NewLLC and PFS;

(o) Administrative Agent shall have received the favorable, written opinion of
counsel to Borrowers, in form and substance satisfactory to Administrative
Agent, as to the due authorization, execution and delivery by Borrowers,
Guarantors, NewLLC and PFS of each of the Credit Documents contemplated hereby
to be delivered by Borrowers, Guarantors, NewLLC and PFS, as applicable, in
connection herewith, as to the enforceability of such Credit Documents, and as
to such other matters as Administrative Agent reasonably requires;

 

4



--------------------------------------------------------------------------------

(p) Administrative Agent shall have received one or more duly executed
counterparts of this Amendment from Required Lenders, each Borrower and each
Guarantor; and

(q) Without limiting the generality of the foregoing items, Borrowers,
Guarantors, NewLLC and PFS shall have delivered or caused to be delivered to
Administrative Agent, in form and substance satisfactory to Administrative
Agent, such additional information, instruments, resolutions, documents,
agreements, certificates, opinions and other items as Administrative Agent
reasonably requests.

5. Covenants and Other Agreements. Borrowers, Administrative Agent and Lenders
hereby agree as follows:

(a) Upon the respective effectiveness of the consent set forth in Section 2
hereof and the amendments to the Credit Agreement set forth in Section 3 hereof,
each covenant and other provision of the Credit Agreement and the other Credit
Documents shall be deemed, to the extent applicable, to incorporate such consent
and amendments;

(b) Within forty-five (45) days after the consummation of the Proposed
Transactions (or such later date as shall be acceptable to Administrative Agent
in its discretion), Borrowers shall deliver to Administrative Agent control
agreements in form and substance satisfactory to Administrative Agent with
respect to each deposit account and securities account, if any, of NewLLC and
PFS;

(c) None of the Accounts or Inventory of either NewLLC or PFS shall be included
in the Borrowing Base unless and until Administrative Agent has completed its
field audit with respect thereto and determined to its satisfaction that such
assets are eligible for inclusion in the Borrowing Base and, with respect to
Inventory, appropriate Lien Waivers have been delivered to Administrative Agent
or appropriate rent reserves have been established as contemplated by the
definition of Availability Reserves and Section 8.1.1 of the Credit Agreement;
and

(d) Lenders consent to the execution and delivery by Administrative Agent, on
behalf of itself and Lenders, of the Joinder Agreement and each other Credit
Document and other document, agreement and instrument contemplated hereby to be
executed and delivered by Lenders in connection herewith.

6. Ratification and Reaffirmation. To induce Administrative Agent and Lenders to
enter into this Amendment and grant the accommodations set forth herein, each
Borrower hereby ratifies and reaffirms the Obligations, each of the Credit
Documents and all of such Borrower’s covenants, duties, indebtedness and
liabilities under the Credit Documents.

7. Acknowledgments and Stipulations. To induce Administrative Agent and Lenders
to enter into this Amendment and grant the accommodations set forth herein, each
Borrower hereby acknowledges and stipulates that the Credit Agreement and the
other Credit Documents executed by such Borrower are legal, valid and binding
obligations of such Borrower that are enforceable against such Borrower in
accordance with the terms thereof; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Borrower); the security interests and liens granted by each Borrower in
favor of Lender are duly perfected, first priority security interests and liens
subject only to Permitted Liens; and the unpaid principal amount of the Loans
and the issued and outstanding Letters of Credit on and as of the close of
business on December 24, 2007, totaled $7,324,911.08.

 

5



--------------------------------------------------------------------------------

8. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment and grant the accommodations set forth herein, each
Borrower hereby represents and warrants to Administrative Agent and Lenders
that, after giving effect to the consent and amendments contained in this
Amendment, (a) both before and after giving effect to the transactions
contemplated by this Amendment, (i) no Default or Event of Default shall then
exist, (ii) the Borrowers together, on a consolidated basis, are Solvent, and
(iii) each representation and warranty made by such Borrower in the Credit
Agreement is true and correct in all material respects on and as of the date
hereof, except to the extent that any such representation or warranty is stated
to relate solely to an earlier date; and (b) the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of such Borrower and this Amendment has been duly
executed and delivered by such Borrower.

9. References to Credit Agreement. Upon the respective effectiveness of the
consent set forth in Section 2 hereof and the amendments set forth in Section 3
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
or words of like import shall mean and be a reference to the Credit Agreement,
as modified by this Amendment.

10. Breach of Amendment. This Amendment shall be part of the Credit Agreement
and a breach of any representation or warranty herein in any material respect or
a breach of any covenant herein shall constitute an Event of Default.

11. Expenses of Administrative Agent. To induce Administrative Agent and Lenders
to enter into this Amendment and grant the accommodations set forth herein, each
Borrower, jointly and severally, hereby agrees to pay, on demand, all costs and
expenses incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and any other Credit Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Administrative Agent’s legal counsel and any taxes or expenses associated with
or incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.

12. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia. This Amendment is
intended to take effect as a document executed under seal.

13. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

14. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Credit Documents, each of which shall remain in
full force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

15. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Delivery of a manually executed counterpart of this Amendment by telefacsimile
or electronic mail transmission shall be equally effective as delivery of an
original

 

6



--------------------------------------------------------------------------------

executed counterpart of this Amendment. Any party delivering a manually executed
counterpart of this Amendment by telefacsimile or electronic mail transmission
shall also deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability and binding effect of this Amendment.

16. Further Assurances. To induce Administrative Agent and Lenders to enter into
this Amendment and grant the accommodations set forth herein, each Borrower
hereby agrees to take such further actions as Lender reasonably requests from
time to time in connection herewith to evidence or give effect to the consent
and amendments set forth herein or any of the transactions contemplated hereby.

17. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

18. Release of Claims. To induce Administrative Agent and Lenders to enter into
this Amendment and grant the accommodations set forth herein, each Guarantor and
each Borrower hereby releases, acquits and forever discharges Administrative
Agent and Lenders, and all officers, directors, agents, employees, successors
and assigns of Administrative Agent and Lenders, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (if there be
any), whether absolute or contingent, disputed or undisputed, at law or in
equity, or known or unknown, that such Guarantor or Borrower now has or ever had
against Administrative Agent or any Lender arising under or in connection with
any of the Credit Documents or otherwise. Each Guarantor and each Borrower
hereby represents and warrants to Administrative Agent and Lenders that such
Guarantor or Borrower has not transferred or assigned to any Person any claim
that such Guarantor or Borrower ever had or claimed to have against
Administrative Agent or any Lender.

19. Waiver of Jury Trial. To the fullest extent permitted by applicable law,
each party hereto hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank - signatures commence on following
page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.     By:  

/s/ Dennis S. Losin

    Name:   Dennis S. Losin     Title:   Senior Vice President LENDERS:     BANK
OF AMERICA, N.A.     By:  

/s/ Dennis S. Losin

    Name:   Dennis S. Losin     Title:   Senior Vice President     WELLS FARGO
FOOTHILL, LLC     By:  

/s/ Mark Bradford

    Name:   Mark Bradford     Title:   Vice President     THE CIT GROUP/BUSINESS
CREDIT, INC.     By:  

/s/ Kim Nguyen

    Name:   Kim Nguyen     Title:   Vice President     LASALLE BANK NATIONAL
ASSOCIATION     By:  

/s/ Jeffery B. Michalczyk

    Name:   Jeffery B. Michalczyk     Title:   First Vice President     WACHOVIA
CAPITAL FINANCE CORPORATION (CENTRAL)     By:  

/s/ Laura Wheeland

    Name:   Laura Wheeland     Title:   Vice President

[Signatures continue on following page]

 

8



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS By:  

/s/ Susan K. Gadrix

Name:   Susan K. Gadrix Title:   Vice President NATIONAL CITY BUSINESS CREDIT,
INC. By:  

/s/ Jason Hanes

Name:   Jason Hanes Title:   Vice President PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Alex M. Council

Name:   Alex M. Council Title:   Vice President TEXTRON FINANCIAL CORPORATION
By:  

/s/ Chris Grivakis

Name:   Chris Grivakis Title:   Senior Account Executive E*TRADE BANK By:  

/s/ Sam Crow

Name:   Sam Crow Title:   Senior Manager MERRILL LYNCH CAPITAL, A DIVISION OF
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC. By:  

/s/ Richard Holston

Name:   Richard Holston Title:   Vice President

[Signatures continue on following page]

 

9



--------------------------------------------------------------------------------

BORROWERS:     SMITH PIPE & STEEL COMPANY     By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President     INFRA-METALS CO.    
By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President     FERALLOY CORPORATION
    By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President     DELTA STEEL, L.P.  
  By:   Delta GP, L.L.C., its general partner       By:  

/s/ Mary Ann Sigler

      Name:   Mary Ann Sigler       Title:   Vice President     By:   Delta LP,
L.L.C., its limited partner       By:  

/s/ Mary Ann Sigler

      Name:   Mary Ann Sigler       Title:   Vice President     DELTA GP, L.L.C.
    By:  

/s/ Mary Ann Sigler

    Name:   Mary Ann Sigler     Title:   Vice President

[Signatures continue on following page]

 

10



--------------------------------------------------------------------------------

DELTA LP, L.L.C. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President PNA GROUP, INC. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President DELNOR CORPORATION By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President MSC MANAGEMENT, INC. By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Vice President METALS SUPPLY COMPANY, LTD. By:
  MSC Management, Inc., its general partner   By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Vice President By:   PNA Group, Inc., its
limited partner   By:  

/s/ Mary Ann Sigler

  Name:   Mary Ann Sigler   Title:   Vice President

 

11